Citation Nr: 0009794	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-33 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a herniated nucleus 
pulposus at the lumbosacral joint (L5-S1).

Entitlement to an increased evaluation for low back strain, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1973.

This appeal arises from a November 1996 rating decision which 
continued a 10 percent disability evaluation for low back 
strain and from a May 1997 rating decision which denied the 
veteran's claim for service connection for a herniated 
nucleus pulposus at L5-S1.  During the pendency of this 
appeal the disability evaluation for the veteran's low back 
strain was increased to 40 percent.

A hearing on appeal before the undersigned Member of the 
Board of Veterans' Appeals (Board) was conducted in March 
2000.  At this time the veteran's representative raised the 
issue of a total rating for compensation purposes based on 
individual unemployability.  This issue is referred to the 
Regional Office (RO) for appropriate action.

This final decision will be limited to the issue of service 
connection for a herniated nucleus pulposus at L5-S1.  The 
remaining issue will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issue of service 
connection for a herniated nucleus pulposus at L5-S1 has been 
obtained by the originating agency.

2.  The veteran's herniated nucleus pulposus at L5-S1 can not 
be dissociated from his service-connected low back strain.
CONCLUSION OF LAW

A herniated nucleus pulposus at L5-S1 has been incurred or 
aggravated as a result of the veteran's service-connected low 
back strain.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a herniated 
nucleus pulposus at L5-S1.  The Board finds that the 
veteran's claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The current record shows that the veteran was granted service 
connection for low back strain in a rating decision dated in 
April 1973.  Department of Veterans Affairs (VA) outpatient 
treatment records reflect that the veteran was seen in 
October 1996  for evaluation of low back pain radiating to 
the right leg with numbness and a tingling feeling in the 
right leg.  A computerized tomography (CT) scan  of the low 
back revealed a pattern of an annular bulge at L5-S1 with 
probable tiny centrally herniated disc lesion.  Ralph Austin, 
Jr., M.D., in a February 1997 statement, indicated that the 
veteran had a history of degenerative joint disease, 
including of the lumbar spine.

A hearing on appeal was conducted in January 1998.  At this 
time the veteran gave detailed testimony in support of his 
claim.  He related that he had sustained no back injuries 
subsequent to service and that the initial diagnosis of a 
herniated disc was made in late 1996.

The diagnoses following a February 1998 VA examination were 
degenerative joint disease of the lumbar spine; and 
degenerative disc disease of the lumbar spine with CT scan 
findings of an annular bulge and centrally herniated disc 
lesion at L5-S1.  The examiner who conducted the examination 
reported in December 1998 that he had reviewed the veteran's 
claims file.  He reported that there was no evidence in the 
active duty medical records to support a diagnosis of 
herniated nucleus pulposus.  It was the examiner's opinion 
that the veteran's current back symptoms were more likely 
than not related to back injuries/strains that occurred on 
active duty.

At the aforementioned hearing on appeal conducted in March 
2000 the veteran testified as to the current effects of his 
low back disability and submitted medical evidence.  His 
representative noted that the veteran had diagnoses of 
degenerative joint disease and degenerative disc disease and 
indicated that the VA examiner appeared to have endorsed the 
position that the herniated nucleus pulposus was associated 
with the veteran's service-connected low back strain.  

After reviewing the entire record, the Board notes that it is 
difficult to pinpoint when the veteran's herniated nucleus 
pulposus of L5-S1 occurred.  While the VA examiner concluded 
that the evidence did not show that it was present in 
service, he was of the opinion that the veteran's service-
connected low back strain and herniated nucleus pulposus of 
L5-S1 are interrelated.  The Board has determined that there 
is an approximate balance of positive and negative evidence 
with respect to whether the veteran's herniated nucleus 
pulposus of L5-S1 is causally related to his service-
connected low back strain.  Considering this, and the 
requirement that the benefit of the doubt must be given to 
the veteran, the Board concludes that service connection 
should be granted for his herniated nucleus pulposus of L5-S1 
on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for herniated nucleus 
pulposus of L5-S1 is granted.  To this extent, the appeal is 
granted.



REMAND

As service connection has been granted for herniated nucleus 
pulposus of L5-S1 as secondary to low back strain, 
consideration of the disability evaluation to be assigned 
must be accomplished before the remaining issue on appeal may 
be addressed by the Board.  Accordingly, the remaining issue 
is REMANDED to the originating agency for the following 
actions:

1.  The originating agency should request 
from the VA Medical Center, Dublin, 
copies of all of the veteran's outpatient 
treatment records dated subsequent to 
November 1997.  All records secured 
should be associated with the veteran's 
claims folder.

2.  After the medical records have been 
obtained, the veteran should be scheduled 
for VA neurologic and orthopedic 
examinations to determine the current 
severity of the veteran's service-
connected low back disability.  All 
necessary tests and studies should be 
conducted and all clinical manifestations 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiners prior to the 
evaluation.

3.  When the above development has been 
completed the originating agency should 
readjudicate the veteran's claim for an 
increased evaluation for his low back 
disability.  If the determination made 
remains unfavorable to the veteran, a 
supplemental statement of the case which 
provides a summary of the evidence 
received since the January 1999 
supplemental statement of the case and 
includes the schedular criteria 
pertaining to rating intervertebral disc 
syndrome, should be issued to the veteran 
and his representative.  They should be 
given the appropriate period of time in 
which to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required by 
the veteran until he receives further notice.  The purpose of 
this REMAND is to obtain clarifying medical information and 
to afford the veteran due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 


